          Case 8:19-cv-02665-TDC Document 69 Filed 06/17/20 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                                DISTRICT OF MARYLAND

 ROEE KIVITI,
 ADIEL KIVITI and
 K.R.K.,

         Plaintiffs,

         v.
                                                               Civil Action No. TDC-19-2665
 MICHAEL POMPEO,
 in his Official Capacity as Secretary of State,
 and
 U.S. DEPARTMENT OF STATE,

         Defendants.


                                             ORDER

        For the reasons stated in the accompanying Memorandum Opinion, it is hereby ORDERED

that:

        1. Defendants’ Motion to Dismiss, ECF No. 46, is GRANTED IN PART and DENIED

              IN PART. It is granted as to the Administrative Procedure Act claim and otherwise

              denied.

        2. Plaintiffs’ Motion for Partial Summary Judgment, ECF No. 47, is GRANTED.

        3. The Court declares that K.R.K. is a United States citizen by birth pursuant to 8 U.S.C.

              § 1401(c).

        4. The U.S. Department of State is directed to issue a United States passport to K.R.K.

        5. The remaining claims are DISMISSED AS MOOT.

        6. The Clerk is directed to close this case.



Date: June 17, 2020                                     /s/ Theodore D. Chuang
                                                       THEODORE D. CHUANG
                                                       United States District Judge
